Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP 2.0 entry
The submission to AFCP 2.0 is denied as the amendment replicates a claim that already exists. 

Entry of amendment
The amendment is not entered as it would create the new issue of a duplicate claim of current claim 8.

Response to Arguments
Applicant states that claim 11 has been amended to clarify the claimed subject matter, however applicant has duplicated claim 8 in the non-entered claim set. See MPEP section 608.01(m). Should applicant wish to keep all of the subject matter of claim 11 and dependent claims, applicant may submit the same claim set submitted 2/23/21 but with claim 8 canceled. 
A call was made to applicant on 3/1/21 to discuss claim amendments, but the call was not returned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         
/RACHEL KAHN/Primary Examiner, Art Unit 1766